Citation Nr: 0205977	
Decision Date: 06/06/02    Archive Date: 06/13/02	

DOCKET NO.  97-10 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain prior to October 6, 1999, and to an 
evaluation in excess of 40 percent thereafter.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which implemented a 
November 1996 BVA decision which granted service connection 
for a back disorder and assigned an initial 10 percent 
evaluation for that disability.  The veteran, who had active 
service from August 1976 to October 1980, expressed 
disagreement with the assignment of the initial 10 percent 
evaluation for her back disability.  A rating decision dated 
in February 1997 increased the evaluation for the veteran's 
back disorder from 10 percent to 20 percent, and the case was 
referred to the Board for appellate review.

In November 1998, the Board remanded this case to the RO for 
additional development.  Following accomplishment of the 
requested development, a rating decision dated in June 2001 
increased the evaluation for the veteran's back disability to 
40 percent, effective October 6, 1999.  The case was then 
returned to the Board for further appellate review.

At the time of the Board's November 1998 remand, the issue of 
entitlement to an increased evaluation for the veteran's 
psychiatric disorder was then on appeal.  However, a rating 
decision dated in March 2002 granted service connection for 
post-traumatic stress disorder and increased the evaluation 
for the veteran's psychiatric disability to 100 percent, 
effective the date of her initial claim for VA benefits.  
Since this represents a complete grant of the benefits sought 
on appeal with respect to this issue, that matter is no 
longer before the Board.  The Board also observes that the 
veteran had filed claims for a total evaluation based on 
individual unemployability due to service-connected 
disabilities.  This claim was granted by the RO in a rating 
decision dated in June 2001.



FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate her claim and all relevant evidence has been 
obtained by the RO.

2.  Prior to and after October 6, 1999, the veteran's back 
disability was productive of severe limitation of motion.

3.  Prior to and after October 6, 1999, the veteran's lumbar 
spine was not ankylosed and did not manifest pronounced 
intervertebral disc syndrome.


CONCLUSION OF LAW

Prior to and after October 6, 1999, the schedular criteria 
for a 40 percent evaluation for lumbosacral strain have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5295 (2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and her representative of any information and evidence needed 
to substantiate and complete her claim.  Collectively, the 
December 1996 rating decision, the statement of the case and 
the various supplemental statements of the case issued in 
connection with the veteran's appeal have notified her of the 
evidence considered, the pertinent laws and regulations and 
the reason her claim was denied.  In addition, the March 2002 
supplemental statement of the case informed the veteran and 
her representative of the specific provisions of the VCAA.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  In this 
regard, the veteran's service medical records are associated 
with the claims file, and VA and private outpatient treatment 
records have been obtained.  In addition, the veteran has 
been afforded VA examinations to assess the severity of her 
back disability.  The veteran and her representative have not 
made the Board aware of any outstanding evidence that should 
be obtained prior to appellate review, and in fact, in a 
statement from the veteran dated in March 2002, she stated 
that she had furnished the VA with all evidence and indicated 
that she desired her appeal to be forwarded to the BVA.  
Accordingly, the Board finds that the VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to satisfy the requirements of the VCAA.  
Consequently, the case is now ready for appellate review.

The veteran essentially contends that the current evaluation 
assigned for her low back disability does not accurately 
reflect the severity of that disability.  It is specifically 
contended that the veteran's back disability should be 
evaluated under Diagnostic Code 5293, rather than Diagnostic 
Code 5295.

Historically, a BVA decision dated in November 1996 granted 
service connection for a back disorder finding that a chronic 
back disorder began in service.  A rating decision dated in 
December 1996 implemented the Board's decision and assigned 
an initial evaluation of 10 percent for chronic lumbosacral 
pain under Diagnostic Code 5299-5295.  A rating decision 
dated in February 1997 increased the evaluation for the 
veteran's back disability from 10 percent to 20 percent, and 
recharacterized the disability as chronic lumbosacral pain 
with muscle spasm of the lumbosacral spine.  After further 
development following the Board's November 1998 remand, a 
rating decision dated in June 2001 increased the evaluation 
for the veteran's back disability from 20 percent to 
40 percent, with the 40 percent evaluation effective from 
October 6, 1999, and a 20 percent evaluation, effective from 
July 28, 1994.  The veteran's disability was characterized as 
a chronic lumbosacral strain and evaluated under Diagnostic 
Code 5295.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  While the veteran's entire history is 
reviewed when making a disability determination, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Board observes that the United States Court of Appeals for 
Veterans Claims (Court) has noted that in a claim of 
disagreement with an initial rating assigned following a 
grant of service connection, as is the situation in this 
case, separate ratings can be assigned for separate periods 
of time, based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  As previously indicated, the veteran's lumbar spine 
disability has been evaluated by the RO under Diagnostic 
Code 5295.  Under that Diagnostic Code, a 20 percent 
evaluation is for assignment with findings of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral in a standing position.  A 40 percent evaluation, 
the highest available evaluation under Diagnostic Code 5295, 
is for assignment for a severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  Also, 
Diagnostic Code 5292, which evaluates the severity of 
limitation of lumbar spine motion, provides for a 20 percent 
evaluation for moderate limitation of motion and a 40 percent 
evaluation for severe limitation of motion.  

Other potentially applicable Diagnostic Codes include 5289 
for ankylosis of the lumbar spine and 5293 for intervertebral 
disc syndrome.  Under Diagnostic Code 5289, a 40 percent 
evaluation is for assignment for favorable ankylosis of the 
lumbar spine and a 50 percent evaluation for unfavorable 
ankylosis of the lumbar spine.  Under Diagnostic Code 5293, a 
20 percent evaluation is for assignment for moderate 
intervertebral disc syndrome with recurring attacks.  A 
40 percent evaluation contemplates severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
Finally, a 60 percent evaluation is for assignment for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.

The evidence for consideration includes the report of a VA 
examination performed in October 1994.  At that time the 
veteran reported that she continued to have problems with her 
back and that probably 2 to 3 times a year on average she had 
significant problems with her back that caused her to miss 
work.  When called from the waiting room, the veteran arose 
without significant difficulty or limp noted.  There were no 
significant postural abnormalities and no fixed deformities.  
The musculature of the back was normal.  There was some 
tenderness to palpation of the lumbosacral spine.  As far as 
the range of motion, the veteran was able to forward flex to 
80 degrees, backward extension was highly limited to about 
10 degrees, left and right lateroflexion was normal as was 
left and right rotation.  There was significant evidence of 
pain with backward extension.  There appeared to be no 
evidence of neurological involvement.  X-rays of the lumbar 
spine were interpreted as showing no abnormalities.  The 
diagnosis following the examination was chronic lumbosacral 
pain.

A report of a VA examination performed in January 1997 shows 
the veteran reported that her pain was sharper since her time 
in service.  Objectively there was tenderness over the lower 
lumbar area and the upper sacral area on palpable pressure.  
Pushing and pulling with the knees while sitting against 
resistance was within normal limits.  Straight leg raising 
while standing was to 65 degrees on the right and 72 degrees 
on the left.  The examiner indicated that the veteran did not 
stand very well on her heels or toes.  She was unable to get 
up after squats.  Romberg test was negative and she was able 
to stand with her feet together and arms extended with eyes 
closed without swaying.  The veteran had a slow, rather wide 
gait.  The musculature of the back appeared to be within 
normal limits.  Forward flexion was to 55 degrees, backward 
extension to 15 degrees, left lateroflexion to 25 degrees, 
right lateroflexion to 17 degrees and right and left rotation 
to 5 degrees.  Muscle spasms were apparently present.  The 
examiner indicated that the veteran experienced sharp pain in 
the lumbar region which radiated to the sacrum and down the 
posterior aspect of both legs.  He indicated that this 
appeared to involve some nerve compression.  The diagnosis 
following the examination was muscle spasm of the lumbosacral 
spine probably secondary to spinal nerve root compression.

Private medical records from J. D. Nelson, M.D., include a 
note dated in April 1997 which relates that the veteran was 
unable to bend or stoop, it was indicated that she had 
sciatica.  A note dated in June 1997 indicates that the 
veteran was unable to bend from the waist at all.  The 
diagnosis was chronic/acute lumbar strain.

A report of a VA examination performed in September 1997 
shows the veteran related that she experienced pain in her 
lower back with radiation into her legs.  Examination of the 
lumbosacral spine disclosed the veteran was limited in her 
forward flexion to approximately 25 degrees.  Extension 
backwards was highly limited to about 10 degrees.  Right and 
left lateroflexion and rotation to the left and right were 
carried out to normal parameters.  The veteran exhibited some 
pain with both forward flexion and attempted extension 
backwards.  There did not appear to be any significant 
neurological involvement, either motor or sensory inferior to 
the lumbosacral spine.  The pertinent diagnosis following the 
examination was chronic lumbosacral pain.

A report of a VA examination performed in December 1998 by a 
private physician shows the veteran had complaints of pain 
which was always present.  It was described as dull, but 
sometimes would become sharp.  It was located in the tailbone 
region and went to the buttocks and inner thigh region.  She 
also reported that her outside, lateral area of her feet had 
been numb for the past year.  The veteran reported that she 
had urine leakage for several years and occasionally had 
stool leakage.  She denied using a back brace or cane.  
Physical examination disclosed that deep tendon reflexes were 
two plus at the ankles and easily elicited.  There was a 
negative straight leg raising test bilaterally.  Sensation 
was intact to sharp and light touch diffusely throughout the 
lower extremities.  The examiner did not note muscle atrophy 
of the lower extremities.  The veteran was able to ambulate 
on her toes and heels, although she performed this slowly.  
She was able to perform repeated heel raises bilaterally, but 
again slowly.  The examiner indicated that the veteran's gait 
was not antalgic.  Forward flexion of the lumbar spine was to 
65 degrees, extension was to neutral, right-sided bending to 
10 degrees and left-sided bending to 18 degrees.  The veteran 
complained of pain when she came into extension from the 
forward flexed position.  On palpating the lumbar spine the 
veteran did not complain of pain, but she complained of pain 
diffusely throughout the left sacroiliac area.  There was 
also an area of tenderness in the right buttock that was not 
quite in the region of the sciatic nerve exit site.  The 
pertinent impression following the examination was chronic 
lumbosacral strain.  In commenting on additional limitations 
on functional ability during flareups, the examiner commented 
that he felt the veteran may have pain with long distance 
walking.  He indicated that she did have difficulties with 
part of the examination, particularly on the toes and heels.  
Because of pain he indicated that she may have difficulty 
with prolonged activities.  In addition, due to the 
limitations of forward flexion she would not be able to do 
activities that require her to forward flex the lumbar spine 
or actually complete back extension movements on a regular 
basis.

A report of a magnetic image of the lumbar spine performed by 
the VA in February 1999 concluded with impressions of mild, 
broad disc bulge at L4-L5 and moderate broad disc bulge at 
L5-S1, and no evidence of disc extrusion or spinal stenosis.

VA medical records dated in 1999 and 2000 show that the 
veteran was seen for complaints of low back pain.  A record 
dated October 6, 1999, shows the examiner recorded that the 
veteran had intermittent periods of back pain and bilateral 
radicular type symptoms.  On examination the veteran's gait 
was somewhat guarded.  She was able to stand on heels and 
toes.  Straight leg raising was markedly positive 
bilaterally.  Deep tendon reflexes were hyperactive 
bilaterally.  The diagnosis was degenerative disease of the 
lumbar spine.

A report of a VA examination performed in December 1999 shows 
the veteran had complaints of back pain in the lower 
lumbosacral area and areas down her hips and inner thighs to 
the knees.  The veteran also had complaints of back weakness, 
stiffness, fatigability and lack of endurance.  She reported 
that she was not receiving any treatment for her back pain 
and that when there was a flareup she indicated that she 
simply could not move.  She described the pain as being 7 out 
of 10 on a pain scale.  She related that this happened at 
least once a week and lasted approximately 1 day.  The back 
pain was precipitated by lifting heavy objects, walking too 
far (more than 8 blocks), or standing or sitting for long 
hours.  The veteran reported that she only uses assistive 
devices to get up out of bed and that she did not use any 
crutch, brace or cane.  The veteran reported that she could 
not work and had quit her job because of her back pain, but 
related that it did not interfere with her activities of 
daily living.  On examination, the veteran was unable to 
perform back flexion or extension because of severe back 
pain.  She had minimal limitation of lateral rotation.  She 
had painful motion, spasm, weakness, and tenderness.  The 
musculature of the back appeared to be normal, as was her 
gait.  The diagnoses following the examination were chronic 
low back pain, history of low back strain in 1979 and disc 
disease at L4-5 and L5-S1 with broad disc bulge but no spinal 
stenosis.

After reviewing the evidence of record, the Board is of the 
opinion that the 20 percent evaluation assigned for the 
veteran's back disability prior to October 6, 1999, does not 
accurately reflect the severity of that disability.  
Significantly, at periods of time prior to that date the 
veteran was shown to have essentially severe limitation of 
lumbar spine motion.  While the veteran was able to forward 
flex to 80 degrees at the time of the October 1994 VA 
examination, her backward extension was highly limited to 
about 10 degrees.  Forward flexion at the time of the January 
1997 VA examination was to 55 degrees, but at the time of the 
September 1997 VA examination forward flexion was limited to 
approximately 25 degrees.  Notably, when the veteran was seen 
by the VA on October 6, 1999, the examiner indicated that the 
veteran had intermittent periods of back pain and bilateral 
radicular type symptoms.  Thus, the record clearly documents 
a pattern of flare-ups or periods of increased symptomatology 
and functional limitations due to the veteran's back 
disability.  

The Board observes that the October 6, 1999, VA outpatient 
treatment record was chosen by the RO as evidencing an 
increased symptomatology for the veteran's back and 
justifying an increase in her disability evaluation from 
20 percent to 40 percent.  However, the Board finds that 
there was evidence prior to that date which would support a 
higher evaluation for the veteran's disability.  Accordingly, 
the Board concludes that the veteran is entitled to a 
40 percent evaluation for the period of time prior to 
October 6, 1999.  Thus, the issue remaining for the Board is 
whether the veteran is entitled to an evaluation in excess of 
40 percent during any portion of the appeal period.

The Board is of the opinion, however, that while the veteran 
has a significant low back disability, as evidenced by the 
currently assigned 40 percent evaluation, the veteran does 
not meet the criteria for a higher evaluation under the 
Schedule for Rating Disabilities.  At the outset, the Board 
notes that higher evaluations could be assigned for ankylosis 
of the spine or for intervertebral disc syndrome.  VA and 
private medical records clearly indicate that the veteran's 
lumbar spine is not ankylosed.  Therefore, a higher 
evaluation under Diagnostic Code 5289 is not warranted.  As 
for a higher evaluation under Diagnostic Code 5293, the Board 
finds that the veteran does not more nearly approximate the 
criteria for the next higher evaluation under Diagnostic 
Code 5293.

VA and private treatment records reflect that the veteran has 
characteristic pain and demonstrable muscle spasm, but there 
is no evidence of absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc.  
Examinations have clearly shown that the veteran's ankle 
reflexes are present, and there is no indication of any lower 
extremity weakness, atrophy or impairment of ambulation.  In 
addition, an MRI indicated that the veteran's disc disease 
was mild, and no physician has expressed an opinion that the 
veteran's disc disease is severe, let alone the pronounced 
intervertebral disc syndrome contemplated for a 60 percent 
evaluation.  Accordingly, the Board concludes that the 
criteria for a 60 percent evaluation under Diagnostic 
Code 5293 have not been met.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (2001) have been considered as required of the 
holding of the United States Court of Appeals for Veterans 
Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board would observe that under the Schedule for Rating 
Disabilities, Diagnostic Code 5295 for a lumbosacral strain 
and 5293 for intervertebral disc syndrome are specific 
diagnostic codes applicable to the nature of the veteran's 
back disability.  Further, the Board finds that there is no 
assertion or showing that the veteran's lumbar spine 
disability has resulted in interference with employability in 
a manner beyond that contemplated by the rating criteria, or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 40 percent evaluation for lumbosacral strain 
prior to October 6, 1999, is granted.

An evaluation in excess of 40 percent for lumbosacral strain 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

